Citation Nr: 1137800	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-46 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for residuals of compression fracture L1 with deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought.   

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the following reasons.  VA last examined the Veteran for his service-connected lumbar spine disability in December 2007.  At his August 2011 Board hearing, the Veteran testified that his lumbar spine disability and associated peripheral neuropathy of the lower extremities had worsened since the most recent VA examination.  In this regard, he stated that he was no longer able to walk, had lost sensation in his legs and he had absent ankle jerk in both legs.  Because he has reported that his low back disability has worsened since the December 2007 VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Indeed, during the hearing, both the Veteran and his representative requested that this case be remanded due to the worsening of the Veteran's low back disability since the most recent VA examination.  Under the circumstances, the Board has no discretion and must remand this claim.  

An examination is also necessary to clarify whether and to what extent there are associated objective neurologic abnormalities that should be separately evaluated under appropriate diagnostic codes.  

Finally, the record shows that the Veteran receives regular treatment for his lumbar spine disability and associated neurological conditions.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the lumbar spine disability rating claim, to specifically include relevant VA and private treatment records dated since October 2009. 

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his lumbar spine disability, and the impact of these on his ability or inability to work.

3.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability; to include any peripheral neuropathy involving the lower extremities or organ neuropathology associated with the lumbar spine  disability.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify thoracolumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The neurologic aspect of the examination should discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has any objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his lumbar spine disability.  

The examiner must opine as to the impact of the Veteran's overall lumbar spine disability on his ability to work.   

All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal, to include eh a total disability rating based on individual unemployability due to service-connected disabilities is warranted.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

